Citation Nr: 1546646	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of bilateral orchiopexy, rated noncompensable prior to March 7, 2007, 10 percent from March 7, 2007 through November 30, 2009, and noncompensable from December 1, 2009, to include restoration of a 10 percent rating from December 1, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although this claim was certified to the Board by the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware. 

Although the RO considered a subsequent September 2009 rating decision, which reduced the Veteran's evaluation from 10 percent to noncompensable for bilateral orchiopexy effective December 1, 2009, as the rating decision on appeal, the Board finds the November 2007 rating decision is the correct decision on appeal.  The November 2007 rating decision increased the Veteran's evaluation from noncompensable to 10 percent for bilateral orchiopexy effective March 7, 2007.  Within the one-year period following notification of November 2007 decision, VA received notice of disagreement from the Veteran.  Specifically, in a December 2007 Report of Contact, the Veteran indicated was he was filing a notice of disagreement with respect the effective date assigned and the evaluation assigned.  The Board finds that the Veteran's December 2007 communication must be considered a notice of disagreement and his claim for an earlier effective date for the grant of the 10 percent rating for bilateral orchiopexy is actually part and parcel of the claim for an increased rating for bilateral orchiopexy.  Following issuance of a statement in November 2013, a substantive appeal was timely received within 60 days thereafter.  As such, the November 2007 rating decision is the rating decision on appeal and the issue has been characterized as reflected on the title page.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  Additional evidence has not been received and thus, the Board may proceed with appellate review.
The Board notes that in January 2015, the Veteran's attorney requested he withdraw from representation of the Veteran's appeal.  This request was received less than 90 days after certification of the appeal to the Board in December 2014.  Accordingly, the Board honors the request for withdrawal of representation, and the Veteran is considered as pro se.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not argued, and the record does not otherwise reflect, that his service-connected residuals of bilateral orchiopexy render him unemployable.  In fact, in July 2015 testimony the Veteran stated he was not unemployed due to his residuals of bilateral orchiopexy but was unemployed due to a motorcycle accident.  Such is also supported by a January 2003 disability determination of the Social Security Administration that the Veteran was disabled due to osteoarthrosis and allied disorders.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

The issues of entitlement to service connection for neuropathy of the right upper extremity and entitlement to service connection for neuropathy of the left upper extremity were raised by the record in a November 2011 statement, but they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

When the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In July 2015 testimony, the Veteran indicated he was always in pain due to his residuals of bilateral orchiopexy; however, such was not reflected in the August 2014 VA examination report which noted only occasional pain related to his residuals of bilateral orchiopexy.  Additionally, in July 2015 testimony, the Veteran linked his reported pain to his erectile dysfunction.  The August 2014 examination report found the Veteran's erectile dysfunction was less likely than not related to his orchiopexy; however, a rationale for the finding was not provided.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, the Board finds the Veteran should be afforded another VA examination with respect to the claim for an increased evaluation for residuals of bilateral orchiopexy, as the most recent August 2014 VA examination is inadequate and as the severity of the Veteran's symptoms related to residuals of bilateral orchiopexy may have worsened.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran stated, during July 2015 testimony, that he received pain medication for his residuals of bilateral orchiopexy from Dr. Peterzell, located in Wilmington, Delaware.  The Board notes VA attempted to obtain these records in May 2007 and August 2007.  The Veteran also did not provide such records during the 60 days granted by the Veterans Law Judge during the July 2015 Travel Board hearing.  Nonetheless, in light of the remand for other matters, another attempt to obtain these records should be made.  Thus, on remand, Veteran should be afforded another opportunity to submit copies of these identified records, from Dr. Peterzell, or any other relevant records, to VA, or complete an authorization form permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran receives regular treatment from the Wilmington VA Medical Center (VAMC), and the most recent VA treatment records associated with the record are dated in September 2014.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Wilmington VAMC, to include any associated outpatient clinics, since September 2014, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the Wilmington VAMC, to include any associated outpatient clinics, since September 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all relevant records of treatment Dr. Peterzell located in Wilmington, Delaware, or any other relevant private treatment records identified by the Veteran, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected residuals of a bilateral orchiopexy.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

Additionally, provide an opinion as to whether it is at least as likely as not that the Veteran has erectile dysfunction as a manifestation of his service-connected residuals of a bilateral orchiopexy. 

A complete rationale should be given for all opinions and conclusions expressed in the report.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



